Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 17/036,702 filed September 29, 2020. 

Allowable Subject Matter
Claims 1-8 & 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a semiconductor package comprising: a lower semiconductor chip on the second redistribution layer, the lower semiconductor chip including a through-electrode passing through the lower semiconductor chip; and an upper semiconductor chip on the lower semiconductor chip; wherein the upper semiconductor chip is electrically connected to the first redistribution layer and the lower semiconductor chip is electrically connected to the second redistribution layer; and wherein the plurality of conductive vias surround the lower semiconductor chip and the upper semiconductor chip, wherein a lower surface of the lower semiconductor chip is located at a same level as a lower surface of the plurality of conductive vias, and an upper surface of the upper semiconductor chip is located at a same level as an upper surface of the plurality of conductive vias, in combination with the other limitations of claim 1. Claims 2-4, 8, & 10-11 are also allowed based on their dependency from claim 1.
Claim 5 is allowed because none of the prior art either alone or in combination discloses a semiconductor package comprising: a lower semiconductor chip on the second redistribution layer, the lower semiconductor chip including a through-electrode passing through the lower semiconductor chip; and an upper semiconductor chip on the lower semiconductor chip; wherein the upper semiconductor chip is electrically connected to the first redistribution layer and the lower semiconductor chip is electrically connected to the second redistribution layer; wherein the plurality of conductive vias surround the lower semiconductor chip and the upper semiconductor chip; and wherein the lower semiconductor chip and the upper semiconductor chip are disposed in a cavity between the first redistribution layer the second redistribution layer, in combination with the other limitations of claim 5. Claims 6-7 & 18 are also allowed based on their dependency from claim 5. 
Claim 12 is allowed because none of the prior art either alone or in combination discloses a semiconductor package comprising: a first lower semiconductor chip on the second redistribution layer, the first lower semiconductor chip including a through-electrode passing through the first lower semiconductor chip in a vertical direction; a first upper semiconductor chip on the first lower semiconductor chip; an inner connecting member between the first lower semiconductor chip and the first upper semiconductor chip; at least one second semiconductor chips on the first redistribution layer; and an external connecting member on a lower surface of the second redistribution layer; wherein the first upper semiconductor chip is electrically connected to the first redistribution layer and the first lower semiconductor chip is electrically connected to the second redistribution layer; and wherein the plurality of conductive vias surround the first lower semiconductor chip and the first upper semiconductor chip, wherein a lower surface of the first lower semiconductor chip is located at a same level as a lower surface of the plurality of conductive vias, and an upper surface of the first upper semiconductor chip is located at a same level as an upper surface of the plurality of conductive vias, in combination with the other limitations of claim 12. Claims 13-17 & 19 are also allowed base don their dependency from claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (Pre-Grant Publication 2008/0157316)
Yu (Pre-Grant Publication 2015/0206865)
Liang (Pre-Grant Publication 2019/0139897)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818